Exhibit 10.1
 
PHARMACYCLICS, INC.

 
2014 Equity Incentive Award Plan
 
Article 1
Establishment and Purpose
 
1.1            Establishment of the Plan.  Pharmacyclics, Inc., a Delaware
corporation (the “Company” or “Pharmacyclics”), hereby establishes an incentive
compensation plan (the “Plan”), as set forth in this document.
 
1.2            Purpose of the Plan.  The purpose of the Plan is to promote the
success and enhance the value of the Company by linking the personal interests
of Participants to those of the Company’s shareowners, and by providing
Participants with an incentive for outstanding performance.
 
1.3            Effective Date of the Plan.  The Plan is effective as of the date
the Plan is approved by the Company’s stockholders (the “Effective Date”).  The
Plan will be deemed to be approved by the stockholders if it receives the
affirmative vote of the holders of a majority of the shares of stock of the
Company present or represented and entitled to vote at a meeting duly held in
accordance with the applicable provisions of the Company’s Bylaws.
 
Article 2
 
Definitions
 
Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:
 
(a)            “Applicable Law” means the legal requirements relating to the
administration of options and share-based or performance-based awards under any
applicable laws of the United States, any other country, and any provincial,
state, or local subdivision, any applicable stock exchange or automated
quotation system rules or regulations, as such laws, rules, regulations and
requirements shall be in place from time to time.
 
(b)            “Award” means, individually or collectively, a grant or award
under this Plan of Stock Options, Stock Appreciation Rights, Restricted Stock
(including unrestricted Stock), Restricted Stock Units, Performance Stock Units,
Performance Shares, Deferred Stock Awards or Other Stock-Based Awards, Dividend
Equivalents Awards and Performance Bonus Awards.
 
(c)            “Award Agreement” means an agreement which may be entered into by
each Participant and the Company, setting forth the terms and provisions
applicable to Awards granted to Participants under this Plan.  In the event of
any inconsistency between the Plan and an Award Agreement, the terms of the Plan
shall govern.
 
(d)            “Board” or “Board of Directors” means the Pharmacyclics Board of
Directors.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)            “Cause” means willful and gross misconduct on the part of a
Participant that is materially and demonstrably detrimental to the Company or
any Subsidiary as determined by the Company in its sole discretion.
 
(f)            “Change in Control” shall be deemed to have occurred if (1) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
shareowners of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or (2) during any period of
two (2) consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new Director whose
election by the Board of Directors or nomination for election by the Company’s
shareowners was approved by a vote of a majority of the Directors then still in
office who either were Directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or (3) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the shareowners
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company’s assets.
 
(g)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
(h)            “Committee” means the committee or committees of the Board of
Directors given authority to administer the Plan as provided in Article 3.
 
(i)            “Consultant” means any consultant or adviser if:
 
(i)            The consultant or adviser renders bona fide services to the
Company;
 
(ii)           The services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and
 
(iii)          The consultant or adviser is a natural person who has contracted
directly with the Company to render such services.
 
(j)            “Covered Employee” means an Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.
 
 
2

--------------------------------------------------------------------------------

 
 
(k)            “Deferred Stock” means a right to receive a specified number of
shares of Stock during specified time periods pursuant to Article 9.
 
(l)            “Director” means any individual who is a member of the
Pharmacyclics Board of Directors.  “Independent Director” means a member of the
Board who is not an Employee of the Company.
 
(m)            “Disability” means absence of an Employee from work under the
relevant Company or Subsidiary long term disability plan; provided, however,
that to entitle a Participant to an extended exercise period for an Incentive
Stock Option, the Participant must be described in Section 22(m)(3) of the Code.
 
(n)            “Dividend Equivalents” means a right granted to a Participant
pursuant to Article 9 to receive the equivalent value (in cash or Stock) of
dividends paid on Stock.
 
(o)            “Employee” means any employee, as defined in accordance with
Section 3401(c) of the Code, of the Company or of one of the Company’s
Subsidiaries.  “Employment” means the employment of an Employee by the Company
or one of its Subsidiaries.  Directors who are not otherwise employed by the
Company shall not be considered Employees under this Plan.
 
(p)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor Act thereto.
 
(q)            “Exercise Price” means the price at which a Share may be
purchased by a Participant pursuant to an Option, as determined by the
Committee.
 
(r)            “Fair Market Value” means the closing price on NASDAQ (“NASDAQ”)
for a Share on the relevant date, or if such date was not a trading day, the
immediately preceding trading date, all as determined by the Company.  A trading
day is any day that the Shares are traded on NASDAQ.  In lieu of the foregoing,
the Committee may, from time to time, select any other index or measurement to
determine the Fair Market Value of Shares under the Plan, including but not
limited to an average determined over a period of trading days, in a manner
consistent with Section 409A of the Code for Awards subject to Section 409A of
the Code, and in a manner consistent with Section 422 of the Code for Incentive
Stock Options.
 
(s)             “Incentive Stock Option” means an Option that is intended to
meet the requirements of Section 422 of the Code.
 
(t)            “Insider” means an Employee who is, on the relevant date, an
officer, director, or ten percent (10%) beneficial owner of the Company, as
those terms are defined under Section 16 of the Exchange Act.
 
(u)            “Non-Employee Director” means a member of the Board who qualifies
as a “Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act,
or any successor definition adopted by the Board.
 
 
3

--------------------------------------------------------------------------------

 
 
(v)            “Non-Qualified Stock Option” means an Option that is not intended
to be an Incentive Stock Option.
 
(w)             “Option” means an option to purchase Shares from Pharmacyclics.
An Option may be either an Incentive Stock Option or Non-Qualified Stock Option.
 
(x)            “Other Stock-Based Award” means an Award granted or denominated
in Stock or units of Stock pursuant to Section 9.6 of the Plan.
 
(y)            “Participant” means an Employee or former Employee, a Consultant,
or a member of the Board who holds an outstanding Award granted under the Plan.
 
(z)            “Performance-Based Award” means an Award granted to selected
Covered Employees pursuant to Articles 7 and 9 (other than SARs awarded under
Section 9.5), but which is subject to the terms and conditions set forth in
Article 8.  All Performance-Based Awards are intended to qualify as Qualified
Performance-Based Compensation.
 
(aa)         “Performance Criteria” means the criteria provided in Section 8.6.
 
(bb)         “Performance Period” means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance-Based Award.
 
(cc)         “Performance Stock Unit” and “Performance Share” each mean an Award
granted to an Employee pursuant to Article 9 herein.
 
(dd)         “Plan” means the Pharmacyclics, Inc. 2014 Equity Award Incentive
Plan, as it may be amended from time to time.
 
(ee)         “Prior Plan” means the Pharmacyclics, Inc. 2004 Equity Incentive
Award Plan, as such plan may be amended from time to time.
 
(ff)           “Qualified Performance-Based Compensation” means any compensation
that is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m) of the Code.
 
(gg)         “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 7 that is subject to certain restrictions and may be subject to risk of
forfeiture.
 
(hh)         “Restricted Stock Unit” means an Award granted pursuant to Section
7.9.
 
(ii)            “Shares” or “Stock” means the shares of common stock of the
Company.
 
(jj)            “Stock Appreciation Right” or “SAR” means a right granted
pursuant to Section 9.5 to receive a payment equal to the excess of the Fair
Market Value of a specified number of shares of Stock on the date the SAR is
exercised over the Fair Market Value on the date the SAR was granted as set
forth in the applicable Award Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(kk)         “Subsidiary” means any corporation, partnership, venture or other
entity in which Pharmacyclics holds, directly or indirectly, a fifty percent
(50%) or greater ownership interest, provided, however, that with respect to an
Incentive Stock Option, a Subsidiary must be a corporation.  The Committee may,
at its sole discretion, designate, on such terms and conditions as the Committee
shall determine, any other corporation, partnership, limited liability company,
venture, or other entity a Subsidiary for purposes of this Plan.
 
(ll)            “Termination of Employment” or a similar reference means the
event where the Employee is no longer an Employee of the Company or of any
Subsidiary, including but not limited to where the employing company ceases to
be a Subsidiary.  With respect to any Participant who is not an Employee,
“Termination of Employment” shall mean cessation of the performance of
services.  With respect to any Award that provides “non-qualified deferred
compensation” within the meaning of Section 409A of the Code, “Termination of
Employment” shall mean a “separation from service” as defined under Section 409A
of the Code.
 
(mm)       “Treasury Regulation” or “Treas. Reg.” means any regulation
promulgated under the Code, as such regulation may be amended from to time.
 
Article 3
 
Administration
 
3.1            The Committee.  The Plan shall be administered by the
Compensation Committee of the Board.  The Committee shall consist of at least
two individuals, each of whom qualifies as (a) a Non-Employee Director, (b) an
“outside director” pursuant to Section 162(m) of the Code, and (c) an
“independent director” under the listing requirements of the Nasdaq Stock
Market, or any similar rule or listing requirement that may be applicable to the
Company from time to time.  Reference to the Committee shall refer to the Board
if the Compensation Committee ceases to exist and the Board does not appoint a
successor Committee.
 
3.2            Authority of the Committee.  The Committee shall have complete
control over the administration of the Plan and shall have the authority in its
sole discretion to (a) exercise all of the powers granted to it under the Plan,
(b) construe, interpret and implement the Plan, grant terms and grant notices,
and all Award Agreements, (c) prescribe, amend and rescind rules and regulations
relating to the Plan, including rules governing its own operations, (d) make all
determinations necessary or advisable in administering the Plan, (e) correct any
defect, supply any omission and reconcile any inconsistency in the Plan, (f)
amend the Plan to reflect changes in applicable law (whether or not the rights
of the holder of any Award are adversely affected, unless otherwise provided by
the Committee), (g) grant Awards and determine who shall receive Awards, when
such Awards shall be granted and the terms and conditions of such Awards,
including, but not limited to, conditioning the exercise, vesting, payout or
other term of condition of an Award on the achievement of Performance Goals
(defined below), (h) unless otherwise provided by the Committee, amend any
outstanding Award in any respect, not materially adverse to the Participant,
including, without limitation, to (1) accelerate the time or times at which the
Award becomes vested, unrestricted or may be exercised (and, in connection with
such acceleration, the Committee may provide that any Shares acquired pursuant
to such Award shall be Restricted Shares, which are subject to vesting,
transfer, forfeiture or repayment provisions similar to those in the
Participant’s underlying Award), (2) accelerate the time or times at which
shares of Stock are delivered under the Award (and, without limitation on the
Committee’s rights, in connection with such acceleration, the Committee may
provide that any shares of Stock delivered pursuant to such Award shall be
Restricted Shares, which are subject to vesting, transfer, forfeiture or
repayment provisions similar to those in the Grantee’s underlying Award), or (3)
waive or amend any goals, restrictions or conditions applicable to such Award,
or impose new goals, restrictions and (i) determine at any time whether, to what
extent and under what circumstances and method or methods (1) Awards may be (A)
settled in cash, shares of Stock, other securities, other Awards or other
property (in which event, the Committee may specify what other effects such
settlement will have on the Participant’s Award), (B) exercised or (C) canceled,
forfeited or suspended, (2) Shares, other securities, cash, other Awards or
other property and other amounts payable with respect to an Award may be
deferred either automatically or at the election of the Participant or of the
Committee, or (3) Awards may be settled by the Company or any of its
Subsidiaries or any of its or their designees.
 
 
5

--------------------------------------------------------------------------------

 
 
No Award may be made under the Plan after the tenth anniversary of the Effective
Date.
 
All determinations and decisions made by Pharmacyclics pursuant to the
provisions of the Plan and all related orders or resolutions of the Committee
shall be final, conclusive, and binding on all persons, including but not
limited to the Company, its stockholders, Employees, Participants, and their
estates and beneficiaries.
 
Article 4
 
Shares Subject to the Plan
 
4.1            Number of Shares.  Subject to adjustment as provided in Sections
4.2 and 4.3, the aggregate number of shares of Stock which may be issued or
transferred pursuant to Awards under the Plan shall be the sum of: (i) the
number of shares of common stock of the Company which remain available for
grants of options or other awards under the Prior Plan as of the Effective Date,
plus (ii) the number of Shares that, after the Effective Date, would again
become available for issuance pursuant to the reserved share replenishment
provisions of the Prior Plan as a result of, stock options issued thereunder
expiring or becoming unexercisable for any reason before being exercised in
full, or, as a result of restricted stock being forfeited to the Company or
repurchased by the Company pursuant to the terms of the agreements governing
such shares, plus (iii) the number of Shares, that are forfeited under the Prior
Plan, other than Shares described in Section 4.1 (i) and 4.1 (ii) above. The
share replenishment provisions of the two immediately preceding Sections 4.1
(ii) and 4.1 (iii) shall be effective regardless of whether the Prior Plan has
terminated or remains in effect.  Outstanding Options under the Pharmacyclics,
Inc. 1995 Stock Option Plan that expired unexercised will be taken into
account.  Notwithstanding the foregoing, in order that the applicable
regulations under the Code relating to Incentive Stock Options be satisfied, the
maximum number of shares of Stock that may be delivered upon exercise of
Incentive Stock Options shall be 5,000,000, as adjusted under Sections 4.2 and
4.3.
 
4.2            Share Accounting.  Without limiting the discretion of the
Committee under this section, the following rules will apply for purposes of the
determination of the number of Shares available for grant under the Plan or
compliance with the foregoing limits:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)            If an outstanding Award for any reason expires or is terminated
or canceled without having been exercised or settled in full, or if Shares
acquired pursuant to an Award subject to forfeiture are forfeited under the
terms of the Plan or the relevant Award, the Shares allocable to the terminated
portion of such Award or such forfeited Shares shall again be available for
issuance under the Plan.
 
(b)            Shares shall not be deemed to have been issued pursuant to the
Plan with respect to any portion of an Award that is settled in cash, other than
an Option.
 
(c)            If the exercise price of an Option is paid by tender to the
Company, or attestation to the ownership, of Shares owned by the Participant, or
an Option is settled without the payment of the exercise price, or the payment
of taxes with respect to any Award is settled by a net exercise, the number of
shares available for issuance under the Plan shall be reduced by the gross
number of shares for which the Option is exercised or other Awards that have
vested.
 
4.3            Adjustments in Authorized Plan Shares and Outstanding Awards.  In
the event of any merger, reorganization, consolidation, recapitalization,
separation, split-up, liquidation, Share combination, Stock split, Stock
dividend, or other change in the corporate structure of the Company affecting
the Shares, an adjustment shall be made in a manner consistent with Section 422
of the Code for Incentive Stock Options and in a manner consistent with Section
409A of the Code for Non-Qualified Stock Options and, for Qualified
Performance-Based Compensation, in accordance with Section 162(m) of the Code in
the number and class of Shares which may be delivered under the Plan (including
but not limited to individual limits), and in the number and class of and/or
price of Shares subject to outstanding Awards granted under the Plan, and/or the
number of outstanding Options, Shares of Restricted Stock, and Performance
Shares (and Restricted Stock Units, Performance Stock Units and other Awards
whose value is based on a number of Shares) constituting outstanding Awards, as
may be determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights.
 
4.4            Limitation on Number of Shares Subject to
Awards.  Notwithstanding any provision in the Plan to the contrary, and subject
to Section 4.3, the maximum number of shares of Stock with respect to one or
more Awards that may be granted to any one Participant during each calendar year
shall be 500,000, provided that in no event shall any Participant receive one or
more Awards of Restricted Stock or Other Stock-Based Awards in excess of 100,000
shares of Stock.
 
Article 5
 
Eligibility and Participation
 
5.1            General.  Persons eligible to participate in this Plan include
Employees, Consultants and all members of the Board, as determined by the
Committee.
 
5.2            Foreign Participants.  In order to assure the viability of Awards
granted to Participants employed in foreign countries, the Committee may provide
for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, or custom.  Moreover, the
Committee may approve such supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Section 4.1 of the Plan.
 
 
7

--------------------------------------------------------------------------------

 
 
Article 6
 
Stock Options
 
6.1            Grant of Options.  Subject to the terms and provisions of the
Plan, Options may be granted to eligible Employees at any time and from time to
time, and under such terms and conditions, as shall be determined by the
Committee; provided, however, that no Award of an Incentive Stock Option may be
made pursuant to this Plan after the tenth (10th) anniversary of the Effective
Date.  In addition, the Committee may, from time to time, provide for the
payment of Dividend Equivalents on Options, prospectively and/or retroactively,
on such terms and conditions as the Committee may require.  The Committee shall
have discretion in determining the number of Shares subject to Options granted
to each Employee, subject to the limitations set forth in Article 4.
 
6.2            Form of Issuance.  Each Option grant may be issued in the form of
an Award Agreement and/or may be recorded on the books and records of the
Company for the account of the Participant.  If an Option is not issued in the
form of an Award Agreement, then the Option shall be deemed granted as
determined by the Committee.  The terms and conditions of an Option shall be set
forth in the Award Agreement, in the notice of the issuance of the grant, or in
such other documents as the Committee shall determine.  Such terms and
conditions shall include the Exercise Price, the duration of the Option, the
number of Shares to which an Option pertains (unless otherwise provided by the
Committee, each Option may be exercised to purchase one Share), and such other
provisions as the Committee shall determine.
 
6.3            Exercise Price.  Unless a greater Exercise Price is determined by
the Committee, the Exercise Price for each Option awarded under this Plan shall
be equal to one hundred percent (100%) of the Fair Market Value of a Share on
the date the Option is granted.  Subject to adjustment as provided in Section
4.3 herein or as otherwise provided herein, the terms of an Option may not be
amended to reduce the exercise price nor may Options be cancelled or exchanged
for cash, other awards or Options with an exercise price that is less than the
exercise price of the original Options.
 
In the case of an Incentive Stock Option granted to any individual who, at the
date of grant, owns stock possessing more than ten percent (10%) of the total
combined voting power all classes of stock of the Company, such Incentive Stock
Option shall be granted at a price that is not less than one hundred and ten
percent (110%) of Fair Market Value on the date of grant and such Incentive
Stock Option shall be exercisable for no more than five (5) years from the date
of grant.
 
6.4            Duration of Options.  Each Option shall expire at such time as
the Committee shall determine at the time of grant (which duration may be
extended by the Committee); provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary date of its grant.  In the
event the Committee does not specify the expiration date of an Option, then such
Option will expire on the tenth (10th) anniversary date of its grant, except as
otherwise provided herein.
 
 
8

--------------------------------------------------------------------------------

 
 
In the case of an Incentive Stock Option, such Incentive Stock Option may not be
exercised to any extent by anyone after the first to occur of the following
events:
 
(a)            The expiration date of the Incentive Stock Option.
 
(b)            One year after the date of the Participant’s Termination of
Employment on account of Disability or death.  Upon the Participant’s Disability
or death, any Incentive Stock Options exercisable at the Participant’s
Disability or death may be exercised by the Participant’s legal representative
or representatives, by the person or persons entitled to do so pursuant to the
Participant’s last will and testament, or, if the Participant fails to make
testamentary disposition of such Incentive Stock Option or dies intestate, by
the person or persons entitled to receive the Incentive Stock Option pursuant to
the applicable laws of descent and distribution.
 
(c)            Three (3) months after the date of the Participant’s Termination
of Employment for any reason other than Disability or death.  Whether a
Participant continues to be an employee shall be determined in accordance with
Treas. Reg. Section 1.421-1(h)(2).
 
6.5            Vesting of Options.  A grant of Options shall vest at such times
and under such terms and conditions as determined by the Committee including,
without limitation, suspension of a Participant’s vesting during all or a
portion of a Participant’s leave of absence.  The Committee shall have the right
to accelerate the vesting of any Option; however, the Chairman of the Board, or
his successors, or such other persons designated by the Committee, shall have
the authority to accelerate the vesting of Options for any Participant who is
not an Insider.
 
6.6            Exercise of Options.  Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant; provided, however, that during a
Participant’s lifetime, an Incentive Stock Option may be exercised only by the
Participant.  Exercises of Options may be effected only on days and during the
hours NASDAQ is open for regular trading.  The Company may change or limit the
times or days Options may be exercised.  If an Option expires on a day or at a
time when exercises are not permitted, then the Options may be exercised no
later than the immediately preceding date and time that the Options were
exercisable.
 
An Option shall be exercised by providing notice to the designated agent
selected by the Company (if no such agent has been designated, then to the
Company), in the manner and form determined by the Company, which notice shall
be irrevocable, setting forth the exact number of Shares with respect to which
the Option is being exercised and including with such notice payment of the
Exercise Price, as applicable.  When an Option has been transferred, the Company
or its designated agent may require appropriate documentation that the person or
persons exercising the Option, if other than the Participant, has the right to
exercise the Option.  No Option may be exercised with respect to a fraction of a
Share.
 
Additionally, the Participant shall give the Company prompt notice of any
disposition of shares of Stock acquired by exercise of an Incentive Stock Option
within (i) two years from the date of grant of such Incentive Stock Option or
(ii) one year after the transfer of such shares of Stock to the Participant.
 
 
9

--------------------------------------------------------------------------------

 
 
6.7            Individual Dollar Limitation.  The aggregate Fair Market Value
(determined as of the time the Option is granted) of all shares of Stock with
respect to which Incentive Stock Options are first exercisable by a Participant
in any calendar year may not exceed $100,000.00 or such other limitation as
imposed by Section 422(d) of the Code.  To the extent that Incentive Stock
Options are first exercisable by a Participant in excess of such limitation, the
excess shall be considered Non-Qualified Stock Options.
 
6.8            Payment.  Unless otherwise determined by the Committee, the
Exercise Price shall be paid in full at the time of exercise.  No Shares shall
be issued or transferred until full payment has been received or the next
business day thereafter, as determined by Pharmacyclics.
 
The Committee may, from time to time, determine or modify the method or methods
of exercising Options or the manner in which the Exercise Price is to be
paid.            Unless otherwise provided by the Committee in full or in part:
 
(a)            Payment may be made in cash.
 
(b)            Payment may be made by delivery of Shares owned by the
Participant in partial (if in partial payment, then together with cash) or full
payment.
 
(c)            If the Company has designated a stockbroker to act as the
Company’s agent to process Option exercises, an Option may be exercised by
issuing an exercise notice together with instructions to such stockbroker
irrevocably instructing the stockbroker: (i) to immediately sell (which shall
include an exercise notice that becomes effective upon execution of a sale
order) a sufficient portion of the Shares to be received from the Option
exercise to pay the Exercise Price of the Options being exercised and the
required tax withholding, and (ii) to deliver on the settlement date the portion
of the proceeds of the sale equal to the Exercise Price and tax withholding to
the Company.  In the event the stockbroker sells any Shares on behalf of a
Participant, the stockbroker shall be acting solely as the agent of the
Participant, and the Company disclaims any responsibility for the actions of the
stockbroker in making any such sales.  However, if the Participant is an
Insider, then the instruction to the stock broker to sell in the preceding
sentence is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
of the Exchange Act to the extent permitted by law.  No Shares shall be issued
until the settlement date and until the proceeds (equal to the Exercise Price
and tax withholding) are paid to the Company.
 
(d)            At any time, the Committee may, in addition to or in lieu of the
foregoing, provide that an Option may be “stock settled,” which shall mean upon
exercise of an Option, the Company may fully satisfy its obligation under the
Option by delivering that number of shares of Stock found by taking the
difference between (i) the Fair Market Value of the Stock on the exercise date,
multiplied by the number of Options being exercised and (ii) the total Exercise
Price of the Options being exercised, and dividing such difference by the Fair
Market Value of the Stock on the exercise date.
 
 
10

--------------------------------------------------------------------------------

 
 
If payment is made by the delivery of Shares, the value of the Shares delivered
shall be equal to the then most recent Fair Market Value of the Shares
established before the exercise of the Option.
 
Restricted Stock may not be used to pay the Exercise Price.
 
Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a member of the Board or an “Executive Officer” of the Company shall be
permitted to pay the Exercise Price of an Option in any method which would
violate Section 13(h) of the Exchange Act.
 
6.9            Termination of Employment.  Unless otherwise provided by the
Committee, the following limitations on exercise of Options shall apply upon
Termination of Employment:
 
(a)            Termination by Death or Disability.  In the event of the
Participant’s Termination of Employment by reason of death or Disability, all
outstanding Options granted to that Participant shall immediately vest as of the
date of Termination of Employment and may be exercised, if at all, no more than
five (5) years from the date of the Termination of Employment, unless the
Options, by their terms, expire earlier.
 
(b)            Termination for Cause.  In the event of the Participant’s
Termination of Employment by the Company for Cause, all outstanding Options held
by the Participant shall immediately be forfeited to the Company and no
additional exercise period shall be allowed, regardless of the vested status of
the Options.
 
(c)            Other Termination of Employment.  In the event of the
Participant’s Termination of Employment for any reason other than the reasons
set forth in (a) or (b), above:
 
(i)            All outstanding Options which are vested as of the effective date
of Termination of Employment may be exercised, if at all, no more than five (5)
years from the date of Termination of Employment if the Participant is eligible
to retire, or three (3) months from the date of the Termination of Employment if
the Participant is not eligible to retire, as the case may be, unless in either
case the Options, by their terms, expire earlier; and
 
(ii)           In the event of the death of the Participant after Termination of
Employment, this paragraph (c) shall still apply and not paragraph (a), above.
 
(d)            Options not Vested at Termination.  Except as provided in
paragraph (a)  above, all Options held by the Participant which are not vested
on or before the effective date of Termination of Employment shall immediately
be forfeited to the Company (and the Shares subject to such forfeited Options
shall once again become available for issuance under the Plan).
 
(e)            Other Terms and Conditions.  Notwithstanding the foregoing, the
Committee may, in its sole discretion, establish different, or waive, terms and
conditions pertaining to the effect of Termination of Employment on Options,
whether or not the Options are outstanding, but no such modification shall
shorten the terms of Options issued prior to such modification or otherwise be
materially adverse to the Participant.
 
 
11

--------------------------------------------------------------------------------

 
 
6.10            Restrictions on Exercise and Transfer of Options.  Unless
otherwise provided by the Committee:
 
(a)            During the Participant’s lifetime, the Participant’s Options
shall be exercisable only by the Participant or by the Participant’s guardian or
legal representative.  After the death of the Participant, except as otherwise
provided by Article 10, an Option shall only be exercised by the holder thereof
(including, but not limited to, an executor or administrator of a decedent’s
estate) or his or her guardian or legal representative.
 
(b)            No Option shall be transferable except: (i) in the case of the
Participant, only upon the Participant’s death and in accordance with Article
10; and (ii) in the case of any holder after the Participant’s death, only by
will or by the laws of descent and distribution; and (iii) pursuant to a
domestic relations order.
 
Article 7
 
Restricted Stock
 
7.1            Grant of Restricted Stock.  Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant Shares
of Restricted Stock to eligible Employees in such amounts, subject to the
limitations in Article 4, and upon such terms and conditions as the Committee
shall determine.  In addition to any other terms and conditions imposed by the
Committee, vesting of Restricted Stock may be conditioned upon the achievement
of Performance Goals in the same manner as provided in Section 8.6, herein, with
respect to Performance-Based Awards.
 
7.2            Restricted Stock Agreement.  The Committee may require, as a
condition to receiving a Restricted Stock Award, that the Participant enter into
a Restricted Stock Award Agreement, setting forth the terms and conditions of
the Award.  In lieu of a Restricted Stock Award Agreement, the Committee may
provide the terms and conditions of an Award in a notice to the Participant of
the Award, on the Stock certificate representing the Restricted Stock, in the
resolution approving the Award, or in such other manner as it deems appropriate.
 
7.3            Transferability.  Except as otherwise provided in this Article 7,
and subject to any additional terms in the grant thereof, Shares of Restricted
Stock granted herein may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until fully vested.
 
7.4            Restrictions.  The Restricted Stock shall be subject to such
vesting terms, including the achievement of Performance Goals (as described in
Section 8.6), as may be determined by the Committee.  Unless otherwise provided
by the Committee, to the extent Restricted Stock is subject to any condition to
vesting, if such condition or conditions are not satisfied by the time the
period for achieving such condition has expired, such Restricted Stock shall be
forfeited.  The Committee may impose such other conditions and/or restrictions
on any Shares of Restricted Stock granted pursuant to the Plan as it may deem
advisable including but not limited to a requirement that Participants pay a
stipulated purchase price for each Share of Restricted Stock and/or restrictions
under applicable Federal or state securities laws; and may legend the
certificates representing Restricted Stock to give appropriate notice of such
restrictions.  The Committee may also grant Restricted Stock without any terms
or conditions in the form of vested Stock Awards.
 
 
12

--------------------------------------------------------------------------------

 
 
The Company shall also have the right to retain the certificates representing
Shares of Restricted Stock in the Company’s possession until such time as the
Shares are fully vested and all conditions and/or restrictions applicable to
such Shares have been satisfied.
 
7.5            Removal of Restrictions.  Except as otherwise provided in this
Article 7 or otherwise provided in the grant thereof, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the Participant after completion of all conditions to vesting,
if any.  However, the Committee, in its sole discretion, shall have the right to
immediately vest the shares and waive all or part of the restrictions and
conditions with regard to all or part of the Shares held by any Participant at
any time.
 
7.6            Voting Rights, Dividends and Other Distributions.  Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights and shall receive all dividends and distributions paid with respect to
such Shares.  The Committee may require that dividends and other distributions,
other than regular cash dividends, paid to Participants with respect to Shares
of Restricted Stock be subject to the same restrictions and conditions as the
Shares of Restricted Stock with respect to which they were paid.  If any such
dividends or distributions are paid in Shares, the Shares shall automatically be
subject to the same restrictions and conditions as the Shares of Restricted
Stock with respect to which they were paid.
 
7.7            Termination of Employment Due to Death or Disability.  In the
event of the Participant’s Termination of Employment by reason of death or
Disability, unless otherwise determined by the Committee, all restrictions
imposed on outstanding Shares of Restricted Stock held by the Participant shall
immediately lapse and the Restricted Stock shall immediately become fully vested
as of the date of Termination of Employment.
 
7.8            Termination of Employment for Other Reasons.  Unless otherwise
provided by the Committee, in the event of the Participant’s Termination of
Employment for any reason other than those specifically set forth in Section 7.7
herein, all Shares of Restricted Stock held by the Participant which are not
vested as of the effective date of Termination of Employment immediately shall
be forfeited and returned to the Company.
 
7.9            Restricted Stock Units.  In lieu of or in addition to Restricted
Stock, the Committee may grant Restricted Stock Units under such terms and
conditions as shall be determined by the Committee.  Restricted Stock Units
shall be subject to the same terms and conditions under this Plan as Restricted
Stock except as otherwise provided in this Plan or as otherwise provided by the
Committee.  Except as otherwise provided by the Committee, the award shall be
settled and paid out promptly upon vesting (to the extent permitted by Section
409A of the Code), and the Participant holding such Restricted Stock Units shall
receive, as determined by the Committee, Shares (or cash equal to the Fair
Market Value of the number of Shares as of the date the Award becomes payable)
equal to the number of such Restricted Stock Units.  Restricted Stock Units
shall not be transferable, shall have no voting rights, and shall not receive
dividends, but shall, unless otherwise provided by the Committee, receive
Dividend Equivalents at the time and at the same rate as dividends are paid on
Shares with the same record and pay dates.  Upon a Participant’s Termination of
Employment due to death or Disability, the Committee will determine whether
there should be any acceleration of vesting.
 
 
13

--------------------------------------------------------------------------------

 
 
Article 8
 
Performance-Based Awards
 
8.1            Purpose.  The purpose of this Article 8 is to provide the
Committee the ability to qualify Awards other than Options and SARs and that are
granted pursuant to Articles 7 and 9 (other than SARs awarded under Section 9.5)
as Qualified Performance-Based Compensation.  If the Committee, in its
discretion, decides to grant a Performance-Based Award to a Covered Employee,
the provisions of this Article 8 shall control over any contrary provision
contained in Articles 7 or 9; provided, however, that the Committee may in its
discretion grant Awards to Covered Employees that are based on Performance
Criteria or Performance Goals but that do not satisfy the requirements of this
Article 8.
 
8.2            Applicability.  This Article 8 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards.  The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period.  Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.
 
8.3            Procedures with Respect to Performance-Based Awards.  To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m) of the Code, with respect to any Award granted
under Articles 7 and 9 which may be granted to one or more Covered Employees, no
later than ninety (90) days following the commencement of any fiscal year in
question or any other designated fiscal period or period of service, and not
later than after twenty-five percent (25%) of such period has elapsed (or such
other time as may be required or permitted by Section 162(m) of the Code), the
Committee shall, in writing, (a) designate one or more Covered Employees, (b)
select the Performance Criteria applicable to the Performance Period, (c)
establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period.  Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period.  In determining the amount
earned by a Covered Employee, the Committee shall have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.
 
8.4            Payment of Performance-Based Awards.  Unless otherwise provided
in the applicable Award Agreement, a Participant must be employed by the Company
or a Subsidiary on the day a Performance-Based Award for such Performance Period
is paid to the Participant.  Furthermore, a Participant shall be eligible to
receive payment pursuant to a Performance-Based Award for a Performance Period
only if the Performance Goals for such period are achieved.
 
 
14

--------------------------------------------------------------------------------

 
 
8.5            Performance Period.  The Performance Period is set by the
Committee for each Award.
 
8.6            Performance Goals.  For each Performance-Based Award, the
Committee shall establish (and may establish for other Awards) performance
objectives (“Performance Goals”) for the Company, its Subsidiaries, and/or
divisions of any of foregoing, using the Performance Criteria and other factors
set forth in (a) and (b), below.  It may also use other criteria or factors in
establishing Performance Goals in addition to or in lieu of the foregoing.  A
Performance Goal may be stated as an absolute value or as a value determined
relative to an index, budget, prior period, similar measures of a peer group of
other companies or other standard selected by the Committee.  Performance Goals
shall include payout tables, formulas or other standards to be used in
determining the extent to which the Performance Goals are met, and, if met, the
number of Performance Shares and/or Performance Stock Units which would be
converted into Stock and/or cash (or the rate of such conversion) and
distributed to Participants in accordance with Section 8.6.  Unless previously
canceled or reduced, Performance Shares and Performance Stock Units which may
not be converted because of failure in whole or in part to satisfy the relevant
Performance Goals or for any other reason shall be canceled at the time they
would otherwise be distributable.
 
The Performance Criteria which the Committee is authorized to use, in its sole
discretion, are any of the following criteria or any combination thereof,
including but not limited to the offset against each other of any combination of
the following criteria:
 
(a)            Financial performance of the Company (on a consolidated basis),
of one or more of its Subsidiaries, and/or a division of any of the
foregoing.  Such financial performance may be based on net income, economic
value added (as determined by the Committee), EBITDA (earnings before interest,
taxes, depreciation and amortization), revenues, sales, expenses, costs, gross
margin, operating margin, profit margin, pre-tax profit, market share, volumes
of a particular product or service or category thereof, including but not
limited to a product’s life cycle (for example, products introduced in the last
two years), number of customers, number of products for sale, return on net
assets, return on assets, return on capital, return on invested capital, cash
flow, free cash flow, operating cash flow, operating revenues, operating
expenses, operating income, and/or completion of capital raising transaction.
 
(b)            Service performance of the Company (on a consolidated basis), of
one or more of its Subsidiaries, and/or of a division of any of the
foregoing.  Employee satisfaction, employee retention, product development,
completion of a joint venture or other corporate transaction, completion of an
identified special project, and effectiveness of management.
 
(c)            The Company’s Stock price, return on stockholders’ equity, total
stockholder return (Stock price appreciation plus dividends, assuming the
reinvestment of dividends), and/or earnings per Share.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)            Impacts of acquisitions, dispositions, or restructurings, on any
of the foregoing.
 
Unless otherwise provided by the Committee at any time, no such adjustment shall
be made for a current or former executive officer to the extent such adjustment
would cause an Award to fail to satisfy the performance based exemption of
Section 162(m) of the Code.
 
If the material terms of the Performance Criteria are not changed, they will be
disclosed to and reported to the stockholders no later than the first
stockholder meeting that occurs in the fifth year following the year in which
stockholders previously approved the Performance Criteria.
 
8.7            Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code that are
requirements for qualification as qualified performance-based compensation as
described in Section 162(m) of the Code, and the Plan shall be deemed amended to
the extent necessary to conform to such requirements.
 
8.8            Termination of Employment for Cause.  In the event of the
Termination of Employment of a Participant by the Company for Cause, all
Performance Stock Units and Performance Shares shall be forfeited by the
Participant to the Company.
 
8.9            Nontransferability.  Performance Stock Units and Performance
Shares may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than in accordance with Article 10 or pursuant to a
domestic relations order.
 
 
16

--------------------------------------------------------------------------------

 
 
Article 9
 
Other Types of Awards
 
9.1            Performance Share Awards.  Any Participant selected by the
Committee may be granted one or more Performance Share awards which shall be
denominated in a number of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee.  In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
 
9.2            Performance Stock Units. Any Participant selected by the
Committee may be granted one or more Performance Stock Unit awards which shall
be denominated in units of value including dollar value of shares of Stock and
which may be linked to any one or more of the Performance Criteria or other
specific performance criteria determined appropriate by the Committee, in each
case on a specified date or dates or over any period or periods determined by
the Committee.  In making such determinations, the Committee shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Participant.
 
9.3            Dividend Equivalents.
 
(a)            Any Participant selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee.  Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Committee, in a matter consistent with the rules of Section 409A of the
Code.
 
(b)            Dividend Equivalents granted with respect to Options or SARs
shall be payable, with respect to pre-exercise periods, regardless of whether
such Option or SAR is subsequently exercised.
 
9.4            Deferred Stock.  Any Participant selected by the Committee may be
granted an award of Deferred Stock in the manner determined from time to time by
the Committee.  The number of shares of Deferred Stock shall be determined by
the Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee.  Stock underlying a Deferred Stock Award will not be issued until the
Deferred Stock Award has vested, pursuant to a vesting schedule or performance
criteria set by the Committee.  Unless otherwise provided by the Committee, a
Participant awarded Deferred Stock shall have no rights as a Company stockholder
with respect to such Deferred Stock until such time as the Deferred Stock Award
has vested and the Stock underlying the Deferred Stock Award has been issued.
 
 
17

--------------------------------------------------------------------------------

 
 
9.5            Stock Appreciation Rights.  Any Participant selected by the
Committee may be granted one or more SARs.  SARs may be granted alone or in
tandem with Options. With respect to SARs granted in tandem with Options, the
exercise of either such Options or such SARs shall result in the simultaneous
cancellation of the same number of tandem SARs or Options, as the case may be.
The exercise price per share of Stock covered by a SAR granted pursuant to the
Plan shall be equal to or greater than Fair Market Value on the date the SAR was
granted.  The term of each SAR shall be determined by the Committee in its sole
discretion, but in no event shall the term exceed ten (10) years from the date
of grant.  SARs may be settled in the form of cash, shares of Stock or a
combination of cash and shares of Stock, as determined by the Committee.
 
9.6            Other Stock-Based Awards.  Any Participant selected by the
Committee may be granted one or more Awards that provide Participants with
shares of Stock or the right to purchase shares of Stock or that have a value
derived from the value of, or an exercise or conversion privilege at a price
related to, or that are otherwise payable in shares of Stock and which may be
linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee.  In making such determinations, the Committee shall consider (among
such other factors as it deems relevant in light of the specific type of Award)
the contributions, responsibilities and other compensation of the particular
Participant.
 
9.7            Performance Bonus Awards.  Any Participant selected by the
Committee may be granted one or more Performance-Based Awards in the form of a
cash bonus (a “Performance Bonus Award”) payable upon the attainment of
Performance Goals that are established by the Committee and relate to one or
more of the Performance Criteria, in each case on a specified date or dates or
over any period or periods determined by the Committee.  Any such Performance
Bonus Award paid to a Covered Employee shall be based upon objectively
determinable bonus formulas established in accordance with Article 8.  The
maximum amount of any Performance Bonus Award payable to a Covered Employee with
respect to any fiscal year of the Company shall not exceed $1,500,000.
 
9.8            Term.  Except as otherwise provided herein, the term of any Award
of Performance Shares, Performance Stock Units, Dividend Equivalents, Deferred
Stock, Restricted Stock Units or Other Stock-Based Award shall be set by the
Committee in its discretion.
 
9.9            Exercise or Purchase Price.  The Committee may establish the
exercise or purchase price, if any, of any Award of Performance Shares,
Performance Stock Units, Deferred Stock, Restricted Stock Units or Other
Stock-Based Award; provided, however, that such price shall not be less than the
par value of a share of Stock on the date of grant, unless otherwise permitted
by applicable state law.
 
9.10          Exercise Upon Termination of Employment or Service.  An Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Deferred
Stock, Restricted Stock Units and Other Stock-Based Award shall only be
exercisable or payable while the Participant is an Employee, Consultant or a
member of the Board, as applicable; provided, however, that the Committee in its
sole and absolute discretion may provide that an Award of Performance Shares,
Performance Stock Units, Dividend Equivalents, Deferred Stock, Restricted Stock
Units or Other Stock-Based Award may be exercised or paid subsequent to a
Termination of Employment, or following a Change in Control of the Company, or
because of the Participant’s retirement, death or disability, or otherwise;
provided, however, that any such provision with respect to Performance Shares or
Performance Stock Units shall be subject to the requirements of Section 162(m)
of the Code that apply to Qualified Performance-Based Compensation.
 
 
18

--------------------------------------------------------------------------------

 
 
9.11          Form of Payment.  Payments with respect to any Awards granted
under this Article 9 shall be made in cash, in Stock or a combination of both,
as determined by the Committee.
 
9.12          Award Agreement.  All Awards under this Article 9 shall be subject
to such additional terms and conditions as determined by the Committee and shall
be evidenced by a written Award Agreement.
 
9.13          Termination of Employment for Cause.  In the event of the
Termination of Employment of a Participant by the Company for Cause, all Awards
under this Article 9 shall be forfeited by the Participant to the Company.
 
9.14          Nontransferability.  Unless otherwise provided by the Committee,
all Awards under this Article 9 may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than in accordance with Article 10
or pursuant to a domestic relations order.
 
Article 10
 
Beneficiary Designation
 
Notwithstanding Section 6.10, 7.3, 7.9 and 9.14, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee.  If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than fifty percent (50%)
of the Participant’s interest in the Award shall not be effective without the
prior written consent of the Participant’s spouse.  If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.
 
Article 11
 
Employee Matters
 
11.1          Employment Not Guaranteed.  Nothing in the Plan shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
any Participant’s Employment at any time, nor confer upon any Participant any
right to continue in the employ of the Company or one of its Subsidiaries.
 
 
19

--------------------------------------------------------------------------------

 
 
11.2          Participation.  No Employee shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
 
11.3          Reimbursement of Company for Unearned or Ill-gotten Gains.  Unless
otherwise specifically provided in an Award Agreement, and to the extent
permitted by Applicable Law, if the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company with any financial
reporting requirement under the securities laws, the Committee may, without
obtaining the approval or consent of the Company’s shareholders or of any
Participant, require that any Participant who personally engaged in one of more
acts of fraud or misconduct that have caused or partially caused the need for
such restatement or any current or former chief executive officer, chief
financial officer, or executive officer, regardless of their conduct,  to
reimburse the Company in a manner consistent with Section 409A of the Code, if
the Award constitutes “Non-Qualified Deferred Compensation,” for all or any
portion of any Awards granted or settled under this Plan (with each such case
being a “Reimbursement”), or the Committee may require the Termination or
Rescission of, or the Recapture associated with, any Award, in excess of the
amount the Participant would have received under the accounting restatement.
 
Article 12
 
Change in Control
 
Unless the Committee provides otherwise prior to the grant of an Award, upon the
occurrence of a Change in Control, the following shall apply to such Award:
 
(a)            Any and all Options granted hereunder to a Participant
immediately shall become vested and exercisable upon the Termination of
Employment of the Participant by the Company or by the Participant for “Good
Reason”;
 
(b)            Any restriction periods and all restrictions imposed on
Restricted Stock and Restricted Stock Units shall lapse and they shall
immediately become fully vested upon the Termination of Employment of the
Participant by the Company or by the Participant for “Good Reason” provided,
Restricted Stock Units shall be settled in accordance with the terms of the
grant without regard to the Change in Control unless the Change in Control
constitutes a “change in control event” within the meaning of Section 409A of
the Code and such Termination of Employment occurs within two years following
such Change in Control, in which case the Restricted Stock Units shall be
settled and paid out with such Termination of Employment;
 
(c)            Unless otherwise determined by the Committee, the payout of
Performance Stock Units and Performance Shares shall be determined exclusively
by the attainment of the Performance Goals established by the Committee, which
may not be modified after the Change in Control, and Pharmacyclics shall not
have the right to reduce the Awards for any other reason;
 
(d)            For purposes of this Plan, “Good Reason” means in connection with
a termination of employment by a Participant within two (2) years following a
Change in Control, (a) a material adverse alteration in the Participant’s
position or in the nature or status of the Participant’s responsibilities from
those in effect immediately prior to the Change in Control, or (b) any material
reduction in the Participant’s base salary rate or target annual bonus, in each
case as in effect immediately prior to the Change in Control, or (c) the
relocation of the Participant’s principal place of employment to a location that
is more than fifty (50) miles from the location where the Participant was
principally employed at the time of the Change in Control or materially
increases the time of the Participant’s commute as compared to the Participant’s
commute at the time of the Change in Control (except for required travel on the
Company’s business to an extent substantially consistent with the Participant’s
customary business travel obligations in the ordinary course of business prior
to the Change in Control).
 
 
20

--------------------------------------------------------------------------------

 
 
In order to invoke a Termination of Employment for Good Reason, a Participant
must provide written notice to Pharmacyclics or the Employer with respect to
which the Participant is employed or providing services of the existence of one
or more of the conditions constituting Good Reason within ninety (90) days
following the Participant’s knowledge of the initial existence of such condition
or conditions, specifying in reasonable detail the conditions constituting Good
Reason, and Pharmacyclics shall have thirty (30) days following receipt of such
written notice (the “Cure Period”) during which it may remedy the condition.  In
the event that Pharmacyclics or the Employer fails to remedy the condition
constituting Good Reason during the applicable Cure Period, the Participant’s
“separation from service” (within the meaning of Section 409A of the Code) must
occur, if at all, within two (2) years following such Cure Period in order for
such termination as a result of such condition to constitute a Termination of
Employment for Good Reason.
 
Article 13
 
Amendment, Modification, and Termination
 
13.1          Amendment, Modification, and Termination.  With the approval of
the Board, at any time and from time to time, the Committee may terminate, amend
or modify the Plan; provided, however, that (a) to the extent necessary and
desirable to comply with any applicable law, regulation, or stock exchange rule,
the Company shall obtain stockholder approval of any Plan amendment in such a
manner and to such a degree as required, and (b) stockholder approval is
required for any amendment to the Plan that (i) increases the number of shares
available under the Plan (other than any adjustment as provided by Section 4.3),
or (ii) permits the Committee to grant Options with an Exercise Price that is
below Fair Market Value on the date of grant, or (iii) permits the Committee to
extend the exercise period for an Option beyond ten (10) years from the date of
grant, or (iv) results in a material increase in benefits or a change in
eligibility requirements, or (v) change the granting corporation or (vi) the
type of stock.  Notwithstanding any provision in this Plan to the contrary,
absent approval of the stockholders of the Company, no Option may be amended to
reduce the per share Exercise Price of the shares subject to such Option below
the per share exercise price as of the date the Option is granted and, except as
permitted by Section 4.3, no Option may be granted in exchange for, or in
connection with, the cancellation or surrender of an Option having a higher per
share Exercise Price.
 
13.2          Awards Previously Granted.  No termination, amendment, or
modification of the Plan or any Award (other than Performance Shares or
Performance Stock Units) shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award; provided, however, that any such modification
made for the purpose of complying with Section 409A of the Code may be made by
the Company without the consent of any Participant.
 
 
21

--------------------------------------------------------------------------------

 
 
13.3          Delay in Payment.  To the extent required in order to avoid the
imposition of any interest and/or additional tax under Section 409A(a)(1)(B) of
the Code, any amount that is considered deferred compensation under the Plan or
Agreement and that is required to be postponed pursuant to Section 409A of the
Code, following the a Participant’s Termination of Employment shall be delayed
for six (6) months if a Participant is deemed to be a “specified employee” as
defined in Section 409A(a)(2)(i)(B) of the Code; provided that, if the
Participant dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of Section 409A of the Code
shall be paid to the executor or administrator of the decedent’s estate within
60 days following the date of his death.  A “Specified Employee” means any
Participant who is a “key employee” (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof), as determined by Pharmacyclics in
accordance with its uniform policy with respect to all arrangements subject to
Section 409A of the Code, based upon the twelve (12) month period ending on each
December 31st (such twelve (12) month period is referred to below as the
“identification period”).  All Participants who are determined to be key
employees under Section 416(i) of the Code (without regard to paragraph (5)
thereof) during the identification period shall be treated as Specified
Employees for purposes of the Plan during the twelve (12) month period that
begins on the first day of the 4th month following the close of such
identification period.
 
Article 14
 
Withholding
 
14.1          Tax Withholding.  Unless otherwise provided by the Committee, the
Company shall deduct or withhold any amount needed to satisfy any foreign,
federal, state, or local tax (including but not limited to the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event arising or as a result of this Plan (“Withholding Taxes”).
 
14.2          Share Withholding.  Unless otherwise provided by the Committee,
upon the exercise of Options, the lapse of restrictions on Restricted Stock, the
vesting of Restricted Stock Units the distribution of Performance Shares in the
form of Stock, or any other taxable event hereunder involving the transfer of
Stock to a Participant, the Company shall withhold Stock equal in value, using
the Fair Market Value on the date determined by the Company to be used to value
the Stock for tax purposes, to the Withholding Taxes applicable to such
transaction.
 
Any fractional Share of Stock payable to a Participant shall be withheld as
additional Federal withholding, or, at the option of the Company, paid in cash
to the Participant.
 
Unless otherwise determined by the Committee, when the method of payment for the
Exercise Price is from the sale by a stockbroker pursuant to Section 6.9(c),
herein, of the Stock acquired through the Option exercise, then the tax
withholding shall be satisfied out of the proceeds.  For administrative purposes
in determining the amount of taxes due, the sale price of such Stock shall be
deemed to be the Fair Market Value of the Stock.
 
 
22

--------------------------------------------------------------------------------

 
 
If permitted by the Committee, prior to the end of any Performance Period a
Participant may elect to have a greater amount of Stock withheld from the
distribution of Performance Shares to pay withholding taxes; provided, however,
the Committee may prohibit or limit any individual election or all such
elections at any time.
 
Alternatively, or in combination with the foregoing, the Committee may require
Withholding Taxes to be paid in cash by the Participant or by the sale of a
portion of the Stock being distributed in connection with an Award, or by a
combination thereof.
 
The withholding of taxes is intended to comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Exchange Act to the extent permitted by law.
 
Article 15
 
Successors
 
All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
Article 16
 
Legal Construction
 
16.1          Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.
 
16.2          Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
 
16.3          Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to Applicable Law and to such approvals
by any governmental agencies or national securities exchanges as may be
required.
 
16.4          Errors.  At any time Pharmacyclics may correct any error made
under the Plan without prejudice to Pharmacyclics.  Such corrections may
include, among other things, changing or revoking an issuance of an Award.
 
16.5          Elections and Notices.  Notwithstanding anything to the contrary
contained in this Plan, all elections and notices of every kind shall be made on
forms prepared by Pharmacyclics or the General Counsel, Secretary or Assistant
Secretary, or their respective delegates or shall be made in such other manner
as permitted or required by Pharmacyclics or the General Counsel, Secretary or
Assistant Secretary, or their respective delegates, including but not limited to
elections or notices through electronic means, over the Internet or
otherwise.  An election shall be deemed made when received by Pharmacyclics (or
its designated agent, but only in cases where the designated agent has been
appointed for the purpose of receiving such election), which may waive any
defects in form.  Pharmacyclics may limit the time an election may be made in
advance of any deadline.
 
 
23

--------------------------------------------------------------------------------

 
 
Where any notice or filing required or permitted to be given to Pharmacyclics
under the Plan, it shall be delivered to the principal office of Pharmacyclics,
directed to the attention of the General Counsel of Pharmacyclics or his or her
successor.  Such notice shall be deemed given on the date of delivery.
 
Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant’s work or home address as shown on the records of
Pharmacyclics or, at the option of Pharmacyclics, to the Participant’s e-mail
address as shown on the records of Pharmacyclics.
 
It is the Participant’s responsibility to ensure that the Participant’s
addresses are kept up to date on the records of Pharmacyclics.  In the case of
notices affecting multiple Participants, the notices may be given by general
distribution at the Participants’ work locations.
 
16.6          Governing Law.  To the extent not preempted by Federal law, the
Plan, and all awards and agreements hereunder, and any and all disputes in
connection therewith, shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without regard to conflict or choice
of law principles which might otherwise refer the construction, interpretation
or enforceability of this Plan to the substantive law of another jurisdiction.
 
16.7          Venue.  The Company and the Participant to whom an award under
this Plan is granted, for themselves and their successors and assigns,
irrevocably submit to the exclusive and sole jurisdiction and venue of the state
or federal courts of California with respect to any and all disputes arising out
of or relating to this Plan, the subject matter of this Plan or any awards under
this Plan, including but not limited to any disputes arising out of or relating
to the interpretation and enforceability of any awards or the terms and
conditions of this Plan.  To achieve certainty regarding the appropriate forum
in which to prosecute and defend actions arising out of or relating to this
Plan, and to ensure consistency in application and interpretation of the
Governing Law to the Plan, the parties agree that (a) sole and exclusive
appropriate venue for any such action shall be an appropriate federal or state
court in California, and no other, (b) all claims with respect to any such
action shall be heard and determined exclusively in such California court, and
no other, (c) such California court shall have sole and exclusive jurisdiction
over the person of such parties and over the subject matter of any dispute
relating hereto and (d) that the parties waive any and all objections and
defenses to bringing any such action before such California court, including but
not limited to those relating to lack of personal jurisdiction, improper venue
or forum non conveniens.
 
16.8          409A Compliance.  Awards under the Plan may be structured to be
exempt from or be subject to Section 409A of the Code.  To the extent that
Awards granted under the Plan are subject to Section 409A of the Code, the Plan
will be construed and administered in a manner that enables the Plan and such
Awards to comply with the provisions of Section 409A of the Code.
 
 
24

--------------------------------------------------------------------------------

 
 
16.9          No Obligation to Notify.  Pharmacyclics shall have no duty or
obligation to any holder of an Option to advise such holder as to the time or
manner of exercising such Option.  Furthermore, Pharmacyclics shall have no duty
or obligation to warn or otherwise advise such holder of a pending transaction
or expiration of an Option or a possible period in which the Option may not be
exercised.  Pharmacyclics has no duty or obligation to minimize the tax
consequences of an Option to the holder of such Option.
 
16.10        Indemnification.  To the extent allowable pursuant to applicable
law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Certificate of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.
 
16.11        Reporting.  The Company will provide grantees who are awarded
Incentive Stock Options with statements in accordance with Section 6039(b) of
the Code and will file a return with the Internal Revenue Service with respect
to grantees who are awarded Incentive Stock Options in accordance with Section
6039(a)(1) of the Code.  The Company will provide grantees who are awarded
Non-Qualified Stock Options with a statement containing the information set
forth in Treas. Reg. Section 1.61-15(c)(3).
 
 
25

--------------------------------------------------------------------------------

 


 